—Order and judgment unanimously affirmed without costs. Memorandum: We affirm for reasons stated in the decision at Supreme Court (Roberts, J.H.O.). We add only that the contention of plaintiff that the insured property’s market value is irrelevant in determining the liability of the insurer under its fire insurance policy is without merit (see, McAnarney v Newark Fire Ins. Co., 247 NY 176; Incardona v Home Indem. Co., 60 AD2d 749). Moreover, the testimony of defendant’s claim representative established the materiality of market value in determining actual cash value (see generally, 70 NY Jur 2d, Insurance, § 1638). (Appeal from Order and Judgment of Supreme Court, Niagara County, Roberts, J.H.O.—Recover Insurance Proceeds.) Present—Den-man, P. J., Lawton, Wesley, Doerr and Boehm, JJ.